UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:14-CR-00203-05
VERSUS JUDGE DRELL
JENEE LYNN HARGRAVE (05) MAGISTRATE JUDGE HANNA
JUDGMENT

Before the court is the Report and Recommendation of the Magistrate Judge, previously
filed herein. After de novo review of the entire record in this case, including the petition
interpreted as one made under § 2255, the Report and Recommendation and petitioner’s timely
objections thereto, it is the finding of this court that the Report and Recommendation is correct
under applicable law and jurisprudence. Accordingly, it is hereby

ORDERED that the Report and Recommendation is ADOPTED by this court in its entirety.
It is therefore, further

ORDERED, ADJUDGED AND DECREED that petitioner’s motions pursuant to Rule 60
(Doc 536) and (Doc 567) § 2255 are DENIED and DISMISSED.

i To
THUS DONE AND SIGNED this day of DECEMBER, 2019 at Alexandria,

Louisiana.

DEE D. DRELL, JUDGE

UNITED STATES DISTRICT COURT

 
